      Case 1-20-42826-nhl             Doc 147      Filed 08/10/21   Entered 08/10/21 15:27:28




The Kantrow Law Group, PLLC
Attorneys for Admiral Property Group LLC
6901 Jericho Turnpike, Suite 230
Syosset, New York 11791
516 703 3672
fkantrow@thekantrowlawgroup.com
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
In re:                                                                  Chapter 11
                                                                        Case No. 20-42826-nhl
ADMIRAL PROPERTY GROUP LLC,

                           Debtor.
--------------------------------------------------------------X
                       DEBTOR’S OBJECTION TO FINAL APPLICATION
                                   FOR COMPENSATION FILED BY
           ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK, P.C.

TO:      HON. NANCY HERSHEY LORD
         UNITED STATES BANKRUPTCY JUDGE

         Admiral Property Group LLC, the debtor and debtor-in-possession in this chapter 11 case

(the “Debtor”) by and through its counsel, The Kantrow Law Group, PLLC, respectfully submits

this as and for its objection (the “Objection”) to the application (the “Application”) for

compensation filed by Robinson Brog Leinwand Greene Genovese & Gluck, P.C. (“Robinson

Brog”), former counsel to the Debtor, and states as follows:

                                              BACKGROUND

         1.       On July 31, 2020, petitioning creditors filed an involuntary bankruptcy against the

Debtor. On September 8, 2020, the Court entered the Order for relief. No official committee,

trustee or examiner has been appointed in this case.

         2.       On September 18, 2020, Robinson Brog filed an application seeking the entry of an

Order authorizing the Debtor to retain it as counsel to the Debtor. In that retention application,

Robinson Brog did not disclose any prior representation of David Goldwasser (“Goldwasser”), or
     Case 1-20-42826-nhl       Doc 147     Filed 08/10/21       Entered 08/10/21 15:27:28




GC Realty Advisors LLC (“GCRE”) alleged to be the Debtor’s manager. A copy of Robinson

Brog’s September 18, 2020, application is annexed hereto as Exhibit “A.”

       3.     On September 30, 2020, Robinson Brog filed a declaration singed by Fred B.

Ringel (the “Ringel Declaration”), a member of Robinson Brog, offered in further support of its

application seeking entry of an Order authorizing the Debtor’s retention of it as counsel to the

Debtor. The Ringel Declaration set out Robinson Brog’s prior relationships with Goldwasser

and/or GCRE. It was disclosed to the Court that Robinson Brog served as counsel to various

debtors in which GCRE and or Goldwasser served as either the manager, managing member or

president. A copy of the Ringel Declaration is annexed hereto as Exhibit “B.”

       4.     By Order dated November 1, 2020, entered without objection from the United

States Trustee, the Court granted the Debtor’s application to retain Robinson Brog. A copy of the

November 1, 2020, Order is annexed hereto as Exhibit “C.”

       5.     On April 19, 2021, the Debtor filed an emergency application seeking the entry of

an Order to conduct a hearing on an expedited basis to consider an application to retain The

Kantrow Law Group, PLLC (“Kantrow”) as counsel to the Debtor. The Debtor dismissed

Robinson Brog having determined that Robinson Brog no longer served the interests of the Debtor.

The Debtor averred that Robinson Brog took its directives not from the Debtor and its principal,

Peter Evangelista (“Evangelista”) but rather from Goldwasser.

       6.     On May 21, 2021, the Court entered an Order authorizing the Debtor to retain The

Kantrow Law Group, PLLC, as counsel.

                       THE ROBINSON BROG FEE APPLICATION

       7.     On July 20, 2021, Robinson Brog filed its application seeking the entry of an Order

awarding compensation and reimbursement of expenses. A copy of the fee application (the “Fee
     Case 1-20-42826-nhl          Doc 147      Filed 08/10/21      Entered 08/10/21 15:27:28




Application”) is annexed hereto as Exhibit “D.” The Debtor announced its intention to object to

the Fee Application in its disclosure statement (the “Disclosure Statement”). The Debtor set forth

what it believed to be the basis for such an objection. In essence, the Debtor stated that Robinson

Brog is not entitled to an award of compensation because of an inherent conflict which precludes

this Court for awarding compensation.

                                  THE DEBTOR’S OBJECTION

        8.      Section 327(a) of title 11 of the United States Code (the “Bankruptcy Code”)

imposes two requirements on a debtor in possession seeking to employ counsel: (i) that the attorney

does not hold or represent an interest adverse to the estate and (ii) that the attorney is disinterested.

See, e.g., In re Leslie Fay Companies, Inc., 175 B.R. 525, 531 (Bankr. S.D.N.Y. 1994). Relevant

to retention under section 327(a) of the Bankruptcy Code, the term disinterested is defined under

section 101(14)(C) as not having an interest materially adverse to the interest of the estate or any

class of creditors or equity security holders, by reason of any direct or indirect relationship to,

connection with, or interest in, the debtor, of for any other reason. 11 U.S.C. § 101(14).

        9.      “The requirements of section 327 cannot be taken lightly, for they serve the

important policy of ensuring that all professionals appointed pursuant to section 327 tender

undivided loyalty and provide untainted advice and assistance in furtherance of their fiduciary

responsibilities.” Rome v. Braunstein, 19 F.3d 54, 58 (1st Cir. 1994). “Once counsel is employed,

a lawyer owes his allegiance to the entity and not the stockholder, director, officer, employee,

representative or other person connected with the entity.” In re Grabill Corp., 113 B.R. 966, 970

(Bankr. N.D. Ill. 1990). “Concern with the proper attention to fiduciary obligation has prompted

a major treatise on bankruptcy to observe that section 327’s standards ‘are to be rigidly applied.’”

In re Leslie Fay Companies, Inc., 175 B.R. at 532.
     Case 1-20-42826-nhl        Doc 147     Filed 08/10/21      Entered 08/10/21 15:27:28




       10.     While the Bankruptcy Code does not define what constitutes an adverse interest,

interests are not adverse simply because one may conceive of circumstances where the interest

may clash. See, e.g., Id. However, potential conflicts may well prove to be fatal to the allowance

of retention and/or compensation. As Judge Shelley C. Chapman stated in In re GSC Group, Inc.,

“the central and abiding lesson of Leslie Fay – that it is the Bankruptcy Court and not the retained

professional who is empowered to police the line between disclosure and non-disclosure – is

dispositive of the unfortunate case before the Court.” In re CSG Group, Inc, 502 B.R. 673, 682

(Bankr. S.D.N.Y. 2013).

       11.     Here, Robinson Brog moved for retention and failed to disclose its prior

relationship with both Goldwasser and GCRE. While the Ringel Declaration provided the Court

with more information than originally offered, the Ringel Declaration did not go far enough. The

Ringel Declaration provided both the Court and the United States Trustee with a list of cases in

which it represented debtors with ties to either Goldwasser and/or GCRE. Goldwasser’s role,

known to Robinson Brog from the inception of the bankruptcy case, was never disclosed to this

Court. Instead, Robinson Brog offered “explanations” of how Goldwasser was involved in the

case and further offered explanations that everyone knew of the relationship. Robinson Brog

explained that Goldwasser testified during the course of the section 341 meeting of creditors, on

behalf of the Debtor – thus, concluding that the United States Trustee knew of the relationship.

Robinson Brog further observed that the United States Trustee did not object to the retention, and

in fact, signed off on the proposed Order authorizing the Debtor to retain Robinson Brog.

       12.     However, the pre-petition executory agreement entered into by and between the

Debtor and Goldwasser/GCRE was never disclosed to the Court. The fee arrangement that was

negotiated by and between Goldwasser/GCRE and the Debtor, was likewise, never disclosed to
     Case 1-20-42826-nhl          Doc 147     Filed 08/10/21      Entered 08/10/21 15:27:28




the Court. A copy of the pre-petition Goldwasser/GCRE agreement is annexed hereto as Exhibit

“E.” The Debtor avers that Robinson Brog’s abject failure to advise the Court and others as to the

pre-petition agreement is exactly the type of non-disclosure that both Judge Brozman and Judge

Chapman referred to in their respective decisions. Judge Chapman’s announcement in In re CSG

Group, Inc., that it is not the professional empowered to police the line between disclosure and

non-disclosure, but rather that is the Court’s role, serves as a stark reminder that the professional

places himself at risk when he unilaterally determines what requires and what does not require

complete disclosure.

        13.     Clearly, a review of the pre-petition agreement by and between Goldwasser/GCRE

which authorized Goldwasser/GCRE to receive fees and a bonus upon the sale of the Debtor’s real

property, placed him in an adverse position as to the bankruptcy estate. Thus, Robinson Brog

found itself in the same conflicted position of serving two masters. Because of its relationship

with Goldwasser/GCRE, the question that should have been addressed by Robinson Brog was not

whether there were claims between the Debtor and other debtors in which Goldwasser was

involved. It should have been what loyalty Robinson Brog had to Goldwasser/GCRE that could

have interfered with its representation of the Debtor. Put another way, Robinson Brog may have

been too concerned with a good outcome for Goldwasser and not a favorable outcome for the

Debtor’s estate. As Judge Brozman noted in In re Leslie Fay Companies, Inc., 175 B.R. at 533,

“[C]ourts have generally declined to formulate bright-line rules concerning the criteria for

disqualification, favoring instead an approach which evaluates the facts and circumstances of the

particular case.” “Potential conflicts, no less than actual ones, can provide motives for attorneys

to act in ways contrary to the best interests of their clients.” Id.
     Case 1-20-42826-nhl          Doc 147     Filed 08/10/21      Entered 08/10/21 15:27:28




       14.        Judge Brozman summed the analysis up by holding, “if it is plausible that the

representation of another interest may cause the debtor’s attorneys to act any differently than they

would without that other representation, then they have a conflict of interest and an interest adverse

to the estate.” Id. (Emphasis added). That is precisely what happened in the instant case. Try as

it may, Robinson Brog cannot simply ignore the fact that its relationship with Goldwasser/GCRE

is a profit center for the firm. The firm did not just happen to represent the Debtor in this case. It

was its relationship with Goldwasser that led directly to its retention.           In another words,

Goldwasser/GCRE was Robinson Brog’s client, and that plausible representation of another

interest caused the Debtor’s attorneys to act differently that it would have without that other

representation.

       15.        Rule 2014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

demands that professionals seeking employment in a bankruptcy case submit a statement setting

forth the professional’s connections to the debtor, creditors and any other party in interest.

Collier’s explains that Bankruptcy Rule 2014’s purpose is to provide the court (and the United

States Trustee) with information necessary to determine whether the professional’s employment

meets the broad test of being in the best interest of the estate. To that end, a failure to disclose any

fact which may influence the court’s decision may result in a later determination that disclosure

was inadequate, and sanctions should be imposed on the processional. The fact that disclosure

was made elsewhere (e.g., in the debtor’s schedules) is not likely to ameliorate a court’s reaction

to incomplete disclosure. “Rule 2014 disclosure requirements are to be strictly construed. Rome

v. Braunstein, 19 F.3d at 59. “All facts that may have bearing on the disinterestedness of a

professional must be disclosed. Consistent with the duty placed on the professional, it is the
     Case 1-20-42826-nhl        Doc 147      Filed 08/10/21     Entered 08/10/21 15:27:28




responsibility of the professional, not of the court, to make sure that all relevant connections have

been brought to light.” In re Leslie Fay Companies, Inc., 175 B.R. at 533.

       16.     Robinson Brog’s inadequate disclosure of its relationship with Goldwasser/GCRE

is precisely the type of “relevant connection” referred to in In re Leslie Fay Companies, Inc. The

Court should not have had to guess at the nature of the relationship. Again, the Ringel Disclosure

did set forth that Robinson Brog represented various debtors in which Goldwasser/GCRE served

in some role. However, the next part of the relationship was simply omitted. That is that

Goldwasser/GCRE received compensation in connection with the various debtor cases and that

Robinson Brog was integral in arranging the relationships. Even assuming arguendo that the

relationship between Goldwasser/GCRE and various debtors and Robinson Brog was completely

innocent, Robinson Brog was obligated to disclose the complete nature of the relationship to this

Court in order to satisfy the requirements of both section 327 of the Bankruptcy Code and Rule

2014 of the Bankruptcy Rules.

       17.     For these reasons, it was completely incumbent upon Robinson Brog to engage in

full disclosure to this Court. If the Court had all of the necessary disclosures before it, the Court

could have found that there was no conflict. However, lacking that information, it was impossible

for the Court to make such a conclusion. Robinson Brog had significant ties to Goldwasser/GCRE

and those ties are not as innocent as Robinson Brog would have this Court conclude. Robinson

Brog had a financial incentive to ensure that Goldwasser/GCRE benefited from the bankruptcy

case, perhaps to the detriment of the estate. Thus, it may have shirked its obligations to the estate

in favor of Goldwasser/GCRE.

       18.     Judge Brozman quoted Judge Friendly in In re Leslie Fay Companies, Inc., because

it explains the essence of the bankruptcy process. In In re Ira Haupt Co., 361 F.2d 164, 168 (2d
     Case 1-20-42826-nhl         Doc 147      Filed 08/10/21     Entered 08/10/21 15:27:28




Cir. 1966). Judge Friendly held “the conduct of bankruptcy proceedings not only should be right

but must seem right.” It was for the Court, and not Robinson Brog to determine whether in fact a

conflict existed. The “decision should not be left to counsel, whose judgment may be clouded by

the benefits of potential employment.” Rome v. Braunstein, 19 F.3d at 59 (citations omitted).

       19.     Moreover, the requirements set forth in Rule 2014 are “more-encompassing than

those governing the disinterestedness inquiry under section 327. For while retention under section

327 is only limited by interests that are materially adverse, under Rule 2014 all connections that

are not so remote as to be de minimus must be disclosed. Consequently, there is no merit to the .

. . argument that [a party] did not have to disclose its connections. . . because its attorneys did not

feel that a conflict existed.” In re Leslie Fay Companies, Inc., 175 B.R. at 536 citing In re Rusty

Jones, Inc., 134 B.R. 321, 345 (Bankr. N.D. Ill. 1991). Robinson Brog had no right to make a

unilateral decision with regard to its disclosure.

       20.     If this Court concludes that Robinson Brog failed to make adequate disclosure as

to its true relationship with Goldwasser/GCRE, the Court must conclude that the integrity of the

process was compromised. Had Robinson Brog provided adequate disclosure this Court may well

have concluded that there was no conflict which would have barred its retention. Instead, the Court

was deprived of its role in making such determination. The Debtor maintains that the appropriate

sanction is for the Court to disallow compensation in its entirety to Robinson Brog. Section 328

of the Bankruptcy Code authorizes this Court to deny compensation for services and

reimbursement of expenses of a professional person retained pursuant to section 327 of the

Bankruptcy Code, if, at any time during the employment, the professional person is not

disinterested or holds an adverse interest to the interest of the estate with respect to the matter on

which the professional person is employed. See, e.g., In re Leslie Fay Companies, 175 B.R. 525.
     Case 1-20-42826-nhl         Doc 147      Filed 08/10/21      Entered 08/10/21 15:27:28




                                          CONCLUSION

        21.     This is an unfortunate set of facts and circumstances and one that could easily have

been avoided had Robinson Brog simply made the appropriate and necessary disclosure to this

Court regarding the true nature of its relationship with Goldwasser/GCRE. Any argument that the

United States Trustee knew of the relationship, or even that the Debtor knew of the relationship

does not obviate the need for true and full disclosure to the Court. Robinson Brog’s unilateral

decision to omit the full disclosure is fatal to its ability to be considered disinterested and thus, it

must not be awarded compensation.

        WHEREFORE, the Debtor respectfully requests that this Honorable Court enter an Order

denying compensation and reimbursement of expenses to Robinson Brog together with such other

and further relief this Courts determines is just and proper under the facts and circumstances.


Dated: Syosset, New York
       August 9, 2021

                                                The Kantrow Law Group, PLLC
                                                Attorneys for the Debtor

                                        BY:     S/Fred S. Kantrow
                                                Fred S. Kantrow
                                                6901 Jericho Turnpike, Suite 230
                                                Syosset, New York 11791
                                                516 703 3672
                                                fkantrow@thekantrowlawgroup.com
